                           Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 1 of 19



                  1   JASON S. TAKENOUCHI (SBN 234835)                 IGNACIO E. SALCEDA (SBN 164017)
                      KASOWITZ BENSON TORRES LLP                       DALE R. BISH (SBN 235390)
                  2   101 California Street, Suite 3000                QUINCY RUSH (SBN 334353)
                      San Francisco, California 94111                  WILSON SONSINI GOODRICH & ROSATI
                  3   Telephone:     (415) 421-6140                    650 Page Mill Road
                      Facsimile:     (415) 398-5030                    Palo Alto, CA 94304-1050
                  4   jtakenouchi@kasowitz.com                         Telephone: (650) 493-9300
                                                                       Facsimile: (650) 493-6811
                  5   PAUL M. O'CONNOR III                             isalceda@wsgr.com
                      (pro hac vice application to be submitted)       dbish@wsgr.com
                  6   KASOWITZ BENSON TORRES LLP                       qrush@wsgr.com
                      1633 Broadway
                  7   New York, New York 10019                         Attorneys for Defendant
                      Telephone:     (212) 506-1700                    SPIRE GLOBAL, INC.
                  8   Facsimile:     (212) 506-1800
                      poconnor@kasowitz.com
                  9
                      Attorneys for Plaintiff
             10       CARL HARRIS

             11

             12                                        UNITED STATES DISTRICT COURT

             13                                   NORTHERN DISTRICT OF CALIFORNIA

             14

             15       CARL HARRIS, an individual,                            Case No. 4:21-cv-04502-HSG

             16                           Plaintiff,                         STIPULATED PROTECTIVE ORDER

             17                v.

             18       SPIRE GLOBAL, INC., a Delaware
                      corporation; and DOES 1-50, inclusive,
             19
                                          Defendant.
             20

             21

             22       1.       PURPOSES AND LIMITATIONS

             23                Disclosure and discovery activity in this action are likely to involve production of

             24       confidential, proprietary, or private information for which special protection from public

             25       disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

             26       Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

             27       Protective Order. The parties acknowledge that this Order does not confer blanket protections on

             28       all disclosures or responses to discovery and that the protection it affords from public disclosure
KASOWITZ BENSON
  TORRES LLP
                                                                                               CASE NO. 4:21-CV-04502-HSG
                                                         STIPULATED PROTECTIVE ORDER
                           Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 2 of 19



                  1   and use extends only to the limited information or items that are entitled to confidential treatment

                  2   under the applicable legal principles. The parties further acknowledge, as set forth in Section

                  3   14.4, below, that this Stipulated Protective Order does not entitle them to file confidential

                  4   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

                  5   the standards that will be applied when a party seeks permission from the court to file material

                  6   under seal.

                  7   2.       DEFINITIONS

                  8            2.1    Challenging Party: a Party or Non-Party that challenges the designation of

                  9   information or items under this Order.

             10                2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

             11       generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

             12       of Civil Procedure 26(c).

             13                2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

             14       well as their support staff).

             15                2.4    Designating Party: a Party or Non-Party that designates information or items that it

             16       produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

             17       CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

             18                2.5    Designated House Counsel: House Counsel who seek access to “HIGHLY

             19       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

             20                2.6    Disclosure or Discovery Material: all items or information, regardless of the

             21       medium or manner in which it is generated, stored, or maintained (including, among other things,

             22       testimony, transcripts, and tangible things), that are produced or generated in disclosures or

             23       responses to discovery in this matter.

             24                2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

             25       the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

             26       as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

             27       competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

             28       or of a Party’s competitor.
KASOWITZ BENSON
  TORRES LLP
                                                                       -1-                      CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                           Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 3 of 19



                  1            2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

                  2   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

                  3   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

                  4   less restrictive means.

                  5            2.9    House Counsel: attorneys who are employees of a party to this action. House

                  6   Counsel does not include Outside Counsel of Record or any other outside counsel.

                  7            2.10   Non-Party: any natural person, partnership, corporation, association, or other legal

                  8   entity not named as a Party to this action.

                  9            2.11   Outside Counsel of Record: attorneys who are not employees of a party to this

             10       action but are retained to represent or advise a party to this action and have appeared in this action

             11       on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

             12                2.12   Party: any party to this action, including all of its officers, directors, employees,

             13       consultants, retained experts, and Outside Counsel of Record (and their support staffs).

             14                2.13   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

             15       Material in this action.

             16                2.14   Professional Vendors: persons or entities that provide litigation support services

             17       (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

             18       organizing, storing, or retrieving data in any form or medium) and their employees and

             19       subcontractors.

             20                2.15   Protected Material: any Disclosure or Discovery Material that is designated as

             21       “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

             22                2.16   Receiving Party: a Party that receives Disclosure or Discovery Material from a

             23       Producing Party.

             24       3.       SCOPE

             25                The protections conferred by this Stipulation and Order cover not only Protected Material

             26       (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

             27       all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

             28       conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
KASOWITZ BENSON
  TORRES LLP
                                                                        -2-                     CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                           Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 4 of 19



                  1   However, the protections conferred by this Stipulation and Order do not cover the following

                  2   information: (a) any information that is in the public domain at the time of disclosure to a

                  3   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

                  4   a result of publication not involving a violation of this Order, including becoming part of the

                  5   public record through trial or otherwise; and (b) any information known to the Receiving Party

                  6   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

                  7   obtained the information lawfully and under no obligation of confidentiality to the Designating

                  8   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

                  9   4.       DURATION

             10                Even after final disposition of this litigation, the confidentiality obligations imposed by

             11       this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

             12       order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

             13       claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

             14       the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

             15       including the time limits for filing any motions or applications for extension of time pursuant to

             16       applicable law.

             17       5.       DESIGNATING PROTECTED MATERIAL

             18                5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party

             19       or Non-Party that designates information or items for protection under this Order must take care

             20       to limit any such designation to specific material that qualifies under the appropriate standards.

             21       To the extent it is practical to do so, the Designating Party must designate for protection only

             22       those parts of material, documents, items, or oral or written communications that qualify – so that

             23       other portions of the material, documents, items, or communications for which protection is not

             24       warranted are not swept unjustifiably within the ambit of this Order.

             25                Mass, indiscriminate, or routinized designations are prohibited. Designations that are

             26       shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

             27       unnecessarily encumber or retard the case development process or to impose unnecessary

             28       expenses and burdens on other parties) expose the Designating Party to sanctions.
KASOWITZ BENSON
  TORRES LLP
                                                                        -3-                     CASE NO. 4:21-CV-04502-HSG
                                                         STIPULATED PROTECTIVE ORDER
                        Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 5 of 19



                  1          If it comes to a Designating Party’s attention that information or items that it designated

                  2   for protection do not qualify for protection at all or do not qualify for the level of protection

                  3   initially asserted, that Designating Party must promptly notify all other parties that it is

                  4   withdrawing the mistaken designation.

                  5          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

                  6   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                  7   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                  8   designated before the material is disclosed or produced.

                  9          Designation in conformity with this Order requires:

             10              (a) for information in documentary form (e.g., paper or electronic documents, but

             11       excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

             12       Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

             13       EYES ONLY” to each page that contains protected material. If only a portion or portions of the

             14       material on a page qualifies for protection, the Producing Party also must clearly identify the

             15       protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

             16       each portion, the level of protection being asserted.

             17              A Party or Non-Party that makes original documents or materials available for inspection

             18       need not designate them for protection until after the inspecting Party has indicated which

             19       material it would like copied and produced. During the inspection and before the designation, all

             20       of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

             21       ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

             22       copied and produced, the Producing Party must determine which documents, or portions thereof,

             23       qualify for protection under this Order. Then, before producing the specified documents, the

             24       Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

             25       CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected

             26       Material. If only a portion or portions of the material on a page qualifies for protection, the

             27       Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

             28       markings in the margins) and must specify, for each portion, the level of protection being
KASOWITZ BENSON
  TORRES LLP
                                                                       -4-                      CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                        Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 6 of 19



                  1   asserted.

                  2          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                  3   Designating Party identify on the record, before the close of the deposition, hearing, or other

                  4   proceeding, all protected testimony and specify the level of protection being asserted. When it is

                  5   impractical to identify separately each portion of testimony that is entitled to protection and it

                  6   appears that substantial portions of the testimony may qualify for protection, the Designating

                  7   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)

                  8   a right to have up to 21 days to identify the specific portions of the testimony as to which

                  9   protection is sought and to specify the level of protection being asserted. Only those portions of

             10       the testimony that are appropriately designated for protection within the 21 days shall be covered

             11       by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may

             12       specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

             13       entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

             14       ATTORNEYS’ EYES ONLY.”

             15              Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

             16       other proceeding to include Protected Material so that the other parties can ensure that only

             17       authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

             18       (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

             19       shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

             20       CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

             21              Transcripts containing Protected Material shall have an obvious legend on the title page

             22       that the transcript contains Protected Material, and the title page shall be followed by a list of all

             23       pages (including line numbers as appropriate) that have been designated as Protected Material and

             24       the level of protection being asserted by the Designating Party. The Designating Party shall

             25       inform the court reporter of these requirements. Any transcript that is prepared before the

             26       expiration of a 21-day period for designation shall be treated during that period as if it had been

             27       designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

             28       otherwise agreed. After the expiration of that period, the transcript shall be treated only as
KASOWITZ BENSON
  TORRES LLP
                                                                       -5-                      CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                           Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 7 of 19



                  1   actually designated.

                  2            (c) for information produced in some form other than documentary and for any other

                  3   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                  4   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

                  5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of

                  6   the information or item warrant protection, the Producing Party, to the extent practicable, shall

                  7   identify the protected portion(s) and specify the level of protection being asserted.

                  8            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                  9   designate qualified information or items does not, standing alone, waive the Designating Party’s

             10       right to secure protection under this Order for such material. Upon timely correction of a

             11       designation, the Receiving Party must make reasonable efforts to assure that the material is

             12       treated in accordance with the provisions of this Order.

             13       6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

             14                6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

             15       confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

             16       designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

             17       burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

             18       challenge a confidentiality designation by electing not to mount a challenge promptly after the

             19       original designation is disclosed.

             20                6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

             21       process by providing written notice of each designation it is challenging and describing the basis

             22       for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

             23       notice must recite that the challenge to confidentiality is being made in accordance with this

             24       specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

             25       good faith and must begin the process by conferring directly (in voice to voice dialogue; other

             26       forms of communication are not sufficient) within 14 days of the date of service of notice. In

             27       conferring, the Challenging Party must explain the basis for its belief that the confidentiality

             28       designation was not proper and must give the Designating Party an opportunity to review the
KASOWITZ BENSON
  TORRES LLP
                                                                       -6-                      CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                           Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 8 of 19



                  1   designated material, to reconsider the circumstances, and, if no change in designation is offered,

                  2   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

                  3   stage of the challenge process only if it has engaged in this meet and confer process first or

                  4   establishes that the Designating Party is unwilling to participate in the meet and confer process in

                  5   a timely manner.

                  6            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

                  7   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

                  8   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

                  9   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

             10       process will not resolve their dispute, whichever is earlier. Each such motion must be

             11       accompanied by a competent declaration affirming that the movant has complied with the meet

             12       and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

             13       make such a motion including the required declaration within 21 days (or 14 days, if applicable)

             14       shall automatically waive the confidentiality designation for each challenged designation. In

             15       addition, the Challenging Party may file a motion challenging a confidentiality designation at any

             16       time if there is good cause for doing so, including a challenge to the designation of a deposition

             17       transcript or any portions thereof. Any motion brought pursuant to this provision must be

             18       accompanied by a competent declaration affirming that the movant has complied with the meet

             19       and confer requirements imposed by the preceding paragraph.

             20                The burden of persuasion in any such challenge proceeding shall be on the Designating

             21       Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

             22       unnecessary expenses and burdens on other parties) may expose the Challenging Party to

             23       sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

             24       file a motion to retain confidentiality as described above, all parties shall continue to afford the

             25       material in question the level of protection to which it is entitled under the Producing Party’s

             26       designation until the court rules on the challenge.

             27       7.       ACCESS TO AND USE OF PROTECTED MATERIAL

             28                7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
KASOWITZ BENSON
  TORRES LLP
                                                                       -7-                      CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                          Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 9 of 19



                  1   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                  2   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                  3   the categories of persons and under the conditions described in this Order. When the litigation has

                  4   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                  5   DISPOSITION).

                  6           Protected Material must be stored and maintained by a Receiving Party at a location and

                  7   in a secure manner1 that ensures that access is limited to the persons authorized under this Order.

                  8           7.2    Disclosure of “CONFIDENTIAL” Information or Item. Unless otherwise ordered

                  9   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

             10       information or item designated “CONFIDENTIAL” only to:

             11               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

             12       of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

             13       for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

             14       is attached hereto as Exhibit A;

             15               (b) the officers, directors, and employees (including House Counsel) of the Receiving

             16       Party to whom disclosure is reasonably necessary for this litigation and who have signed the

             17       “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             18               (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

             19       reasonably necessary for this litigation and who have signed the “Acknowledgment and

             20       Agreement to Be Bound” (Exhibit A);

             21               (d) the court and its personnel;

             22               (e) court reporters and their staff, professional jury or trial consultants, and Professional

             23       Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

             24       “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             25               (f) during their depositions, witnesses in the action to whom disclosure is reasonably

             26       necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

             27
                      1
             28         It may be appropriate under certain circumstances to require the Receiving Party to store any
                      electronic Protected Material in password-protected form.
KASOWITZ BENSON
  TORRES LLP
                                                                     -8-                    CASE NO. 4:21-CV-04502-HSG
                                                         STIPULATED PROTECTIVE ORDER
                          Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 10 of 19



                  1   unless otherwise agreed by the Designating Party or ordered by the court. Pages of

                  2   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

                  3   separately bound by the court reporter and may not be disclosed to anyone except as permitted

                  4   under this Stipulated Protective Order.

                  5           (g) the author or recipient of a document containing the information or a custodian or

                  6   other person who otherwise possessed or knew the information.

                  7           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                  8   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

                  9   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

             10       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

             11               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

             12       of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

             13       for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

             14       is attached hereto as Exhibit A;

             15               (b) Designated House Counsel of the Receiving Party (1) who has no involvement in

             16       competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation,

             17       (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to

             18       whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;

             19               (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

             20       litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

             21       and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

             22               (d) the court and its personnel;

             23               (e) court reporters and their staff, professional jury or trial consultants, 2 and Professional

             24       Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

             25       “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

             26               (f) the author or recipient of a document containing the information or a custodian or other

             27       2
                       The parties may wish to allow disclosure of information not only to professional jury or trial
             28       consultants, but also to mock jurors, to further trial preparation. In that situation, the parties may
                      wish to draft a simplified, precisely tailored Undertaking for mock jurors to sign.
KASOWITZ BENSON
  TORRES LLP
                                                                       -9-                       CASE NO. 4:21-CV-04502-HSG
                                                         STIPULATED PROTECTIVE ORDER
                          Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 11 of 19



                  1   person who otherwise possessed or knew the information.

                  2           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL

                  3   – ATTORNEYS’ EYES ONLY” Information or Items to Designated House Counsel or Experts.

                  4           (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

                  5   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has

                  6   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

                  7   paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets forth the

                  8   full name of the Designated House Counsel and the city and state of his or her residence, and (2)

                  9   describes the Designated House Counsel’s current and reasonably foreseeable future primary job

             10       duties and responsibilities in sufficient detail to determine if House Counsel is involved, or may

             11       become involved, in any competitive decision-making.

             12               (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

             13       Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item

             14       that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant

             15       to paragraph 7.3(c) first must make a written request to the Designating Party that (1) identifies

             16       the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

             17       information that the Receiving Party seeks permission to disclose to the Expert, (2) identifies the

             18       Expert’s current employer(s).3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

             19       ATTORNEYS’ EYES ONLY” information or items may be disclosed to an Expert without

             20       disclosure of the identity of the Expert as long as the Expert is not a current officer, director, or

             21       employee of a competitor of a Party or anticipated to become one.

             22               (b) A Party that makes a request and provides the information specified in the preceding

             23       respective paragraphs may disclose the subject Protected Material to the identified Designated

             24       House Counsel or Expert unless, within 14 days of delivering the request, the Party receives a

             25       written objection from the Designating Party. Any such objection must set forth in detail the

             26
                      3
             27         It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
                      limited work prior to the termination of the litigation that could foreseeably result in an improper
             28       use of the Designating Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                      information.
KASOWITZ BENSON
  TORRES LLP
                                                                       - 10 -                  CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                       Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 12 of 19



                  1   grounds on which it is based.

                  2          (c) A Party that receives a timely written objection must meet and confer with the

                  3   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

                  4   agreement within seven days of the written objection. If no agreement is reached, the Party

                  5   seeking to make the disclosure to Designated House Counsel or the Expert may file a motion as

                  6   provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)

                  7   seeking permission from the court to do so. Any such motion must describe the circumstances

                  8   with specificity, set forth in detail the reasons why the disclosure to Designated House Counsel or

                  9   the Expert is reasonably necessary, assess the risk of harm that the disclosure would entail, and

             10       suggest any additional means that could be used to reduce that risk. In addition, any such motion

             11       must be accompanied by a competent declaration describing the parties’ efforts to resolve the

             12       matter by agreement (i.e., the extent and the content of the meet and confer discussions) and

             13       setting forth the reasons advanced by the Designating Party for its refusal to approve the

             14       disclosure.

             15              In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

             16       Expert shall bear the burden of proving that the risk of harm that the disclosure would entail

             17       (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected

             18       Material to its Designated House Counsel or Expert.

             19       8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

             20              LITIGATION

             21              If a Party is served with a subpoena or a court order issued in other litigation that compels

             22       disclosure of any information or items designated in this action as “CONFIDENTIAL” or

             23       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

             24              (a) promptly notify in writing the Designating Party. Such notification shall include a

             25       copy of the subpoena or court order;

             26              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

             27       other litigation that some or all of the material covered by the subpoena or order is subject to this

             28       Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
KASOWITZ BENSON
  TORRES LLP
                                                                      - 11 -                   CASE NO. 4:21-CV-04502-HSG
                                                       STIPULATED PROTECTIVE ORDER
                          Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 13 of 19



                  1            (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                  2   Designating Party whose Protected Material may be affected. 4

                  3            If the Designating Party timely seeks a protective order, the Party served with the

                  4   subpoena or court order shall not produce any information designated in this action as

                  5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

                  6   determination by the court from which the subpoena or order issued, unless the Party has obtained

                  7   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

                  8   seeking protection in that court of its confidential material – and nothing in these provisions

                  9   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

             10       lawful directive from another court.

             11       9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

             12                LITIGATION

             13                (a)    The terms of this Order are applicable to information produced by a Non-Party in

             14       this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

             15       ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with

             16       this litigation is protected by the remedies and relief provided by this Order. Nothing in these

             17       provisions should be construed as prohibiting a Non-Party from seeking additional protections.

             18                (b)    In the event that a Party is required, by a valid discovery request, to produce a

             19       Non-Party’s confidential information in its possession, and the Party is subject to an agreement

             20       with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

             21                       1.      promptly notify in writing the Requesting Party and the Non-Party that

             22       some or all of the information requested is subject to a confidentiality agreement with a Non-

             23       Party;

             24                       2.      promptly provide the Non-Party with a copy of the Stipulated Protective

             25       Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

             26       the information requested; and

             27       4
                        The purpose of imposing these duties is to alert the interested parties to the existence of this
             28       Protective Order and to afford the Designating Party in this case an opportunity to try to protect
                      its confidentiality interests in the court from which the subpoena or order issued.
KASOWITZ BENSON
  TORRES LLP
                                                                       - 12 -                  CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                          Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 14 of 19



                  1                  3.      make the information requested available for inspection by the Non-Party.

                  2           (c)    If the Non-Party fails to object or seek a protective order from this court within 14

                  3   days of receiving the notice and accompanying information, the Receiving Party may produce the

                  4   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                  5   seeks a protective order, the Receiving Party shall not produce any information in its possession

                  6   or control that is subject to the confidentiality agreement with the Non-Party before a

                  7   determination by the court.5 Absent a court order to the contrary, the Non-Party shall bear the

                  8   burden and expense of seeking protection in this court of its Protected Material.

                  9   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

             10               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

             11       Material to any person or in any circumstance not authorized under this Stipulated Protective

             12       Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

             13       unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

             14       Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

             15       made of all the terms of this Order, and (d) request such person or persons to execute the

             16       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

             17       11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

             18               MATERIAL

             19               When a Producing Party gives notice to Receiving Parties that certain inadvertently

             20       produced material is subject to a claim of privilege or other protection, the obligations of the

             21       Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

             22       provision is not intended to modify whatever procedure may be established in an e-discovery

             23       order that provides for production without prior privilege review. Pursuant to Federal Rule of

             24       Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

             25       communication or information covered by the attorney-client privilege or work product

             26       protection, the parties may incorporate their agreement in the stipulated protective order

             27       5
                        The purpose of this provision is to alert the interested parties to the existence of confidentiality
             28       rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
                      interests in this court.
KASOWITZ BENSON
  TORRES LLP
                                                                        - 13 -                   CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                       Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 15 of 19



                  1   submitted to the court.

                  2   12.    MISCELLANEOUS

                  3          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

                  4   seek its modification by the court in the future.

                  5          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

                  6   Order no Party waives any right it otherwise would have to object to disclosing or producing any

                  7   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                  8   Party waives any right to object on any ground to use in evidence of any of the material covered

                  9   by this Protective Order.

             10              12.3    Filing Protected Material. Without written permission from the Designating Party

             11       or a court order secured after appropriate notice to all interested persons, a Party may not file in

             12       the public record in this action any Protected Material. A Party that seeks to file under seal any

             13       Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

             14       under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

             15       issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

             16       establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

             17       otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

             18       Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the

             19       Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule

             20       79-5(e)(2) unless otherwise instructed by the court.

             21       13.    FINAL DISPOSITION

             22              Within 60 days after the final disposition of this action, as defined in paragraph 4, each

             23       Receiving Party must return all Protected Material to the Producing Party or destroy such

             24       material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

             25       compilations, summaries, and any other format reproducing or capturing any of the Protected

             26       Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

             27       submit a written certification to the Producing Party (and, if not the same person or entity, to the

             28       Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
KASOWITZ BENSON
  TORRES LLP
                                                                       - 14 -                   CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                       Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 16 of 19



                  1   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

                  2   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

                  3   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                  4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                  5   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

                  6   product, and consultant and expert work product, even if such materials contain Protected

                  7   Material. Any such archival copies that contain or constitute Protected Material remain subject to

                  8   this Protective Order as set forth in Section 4 (DURATION).

                  9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

             10

             11       Dated: September 8, 2021                            KASOWITZ BENSON TORRES LLP
             12

             13                                                           By: /s/ Jason S. Takenouchi
                                                                              Jason S. Takenouchi
             14
                                                                          Attorneys for Plaintiff
             15                                                           CARL HARRIS
             16
                      Dated: September 8, 2021                           WILSON SONSINI GOODRICH & ROSATI
             17

             18
                                                                          By: /s/ Dale R. Bish
             19                                                               Dale R. Bish
             20                                                           Attorneys for Defendant
                                                                          SPIRE GLOBAL, INC.
             21

             22

             23       PURSUANT TO STIPULATION, IT IS SO ORDERED.
             24

             25                     9/21/2021
                      DATED: ________________________                          ___________________________________
             26                                                                      Hon. Haywood S. Gilliam, Jr.
                                                                                     United States District Judge
             27

             28
KASOWITZ BENSON
  TORRES LLP
                                                                      - 15 -                   CASE NO. 4:21-CV-04502-HSG
                                                       STIPULATED PROTECTIVE ORDER
                       Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 17 of 19



                  1                                           ATTESTATION

                  2           I, Jason S. Takenouchi, am the ECF User whose ID and password are being used to file

                  3   this document. Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all counsel have

                  4   concurred in this filing.

                  5                                                      By:       /s/ Jason S. Takenouchi
                                                                                   Jason S. Takenouchi
                  6

                  7

                  8

                  9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
KASOWITZ BENSON
  TORRES LLP
                                                                     - 16 -                  CASE NO. 4:21-CV-04502-HSG
                                                       STIPULATED PROTECTIVE ORDER
                       Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 18 of 19



                  1                                                 EXHIBIT A

                  2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                  3           I, _____________________________ [print or type full name], of _________________

                  4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

                  5   understand the Stipulated Protective Order that was issued by the United States District Court for

                  6   the Northern District of California on [date] in the case of Carl Harris v. Spire Global, Inc., et al.,

                  7   No 4:21-cv-04502-HSG. I agree to comply with and to be bound by all the terms of this Stipulated

                  8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

                  9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

             10       any manner any information or item that is subject to this Stipulated Protective Order to any person

             11       or entity except in strict compliance with the provisions of this Order.

             12               I further agree to submit to the jurisdiction of the United States District Court for the

             13       Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

             14       Order, even if such enforcement proceedings occur after termination of this action.

             15               I hereby appoint __________________________ [print or type full name] of

             16       _______________________________________ [print or type full address and telephone number]

             17       as my California agent for service of process in connection with this action or any proceedings

             18       related to enforcement of this Stipulated Protective Order.

             19
                      Date:
             20
                      City and State where sworn and signed:
             21
                      Printed name:
             22              [printed name]
             23       Signature:
                             [signature]
             24

             25

             26

             27

             28
KASOWITZ BENSON
  TORRES LLP
                                                                                                 CASE NO. 4:21-CV-04502-HSG
                                                        STIPULATED PROTECTIVE ORDER
                          Case 4:21-cv-04502-HSG Document 24 Filed 09/21/21 Page 19 of 19



                     1                                  CERTIFICATE OF SERVICE

                     2

                     3          The undersigned hereby certifies that on the 9th day of September 2021, all counsel of

                     4   record who are deemed to have consented to electronic service are being served with a copy of

                     5   this document via the Court’s CM/ECF system.

                     6

                     7                                                   By: /s/ Jason S. Takenouchi
                                                                            Jason S. Takenouchi
                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
KASOWITZ BENSON
  TORRES LLP
                                                                        1                     CASE NO. 4:21-CV-04502-HSG
 ATTORNEYS AT LAW                                           CERTIFICATE OF SERVICE
  SAN FRANCISCO
